NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUL 10 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ANTHONY GREGORY LAPOINTE,                       No.      14-16713

              Plaintiff-Appellant,               D.C. No. 2:11-cv-02108-DJH-
                                                 MEA
    v.

 UNKNOWN BIENOVIDAS, Sergeant; et                MEMORANDUM*
 al.,

              Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                               Submitted July 6, 2017**

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
        Judges.

         Arizona state prisoner Anthony Gregory LaPointe appeals pro se from the

district court’s summary judgment grant in his 42 U.S.C. § 1983 action alleging that

prison officials were deliberately indifferent to serious threats to his safety. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott

Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because LaPointe

failed to raise a genuine dispute of material fact as to whether any of the defendants

consciously ignored, failed to respond, or were otherwise deliberately indifferent to

a serious threat to LaPointe. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(“[A] prison official cannot be found liable under the Eighth Amendment . . . unless

the official knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”).

      The district court did not abuse its discretion by denying LaPointe’s Federal

Rule of Civil Procedure 56(d) motion because LaPointe failed to show how allowing

additional discovery would have precluded summary judgment. See Tatum v. City

& Cty. of S.F., 441 F.3d 1090, 1100 (9th Cir. 2006) (setting forth standard of review

and requiring a movant to “identify by affidavit the specific facts that further

discovery would reveal, and explain why those facts would preclude summary

judgment”).




                                          2
      We reject as without merit LaPointe’s contention that the district court erred

by withdrawing its referral of defendants’ summary judgment motion to a magistrate

judge. 28 U.S.C. § 636(b)(1); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

      AFFIRMED.




                                         3